Citation Nr: 1732003	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a staged rating in excess of 60 percent for folliculitis (including cysts) prior to October 2, 2009, and a compensable rating for the period thereafter.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the United States Army from January 1988 to July 1994, to include service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The record reflects that the Veteran's service-connected folliculitis (including cysts) is rated noncompensable from July 9, 1994, 30 percent disabling from June 10, 2002, and 60 percent disabling from August 13, 2004.  In June 2009 the Veteran filed a claim for increased evaluation for his service-connected diabetes mellitus and service connection claims for diabetic pain syndrome and hair loss.  He reported he had sores in his head and cysts and a lipoma that required operation.  In October 2009 the Veteran underwent a VA examination to assess the severity of his service-connected diabetes mellitus and determine the etiology of his hair loss.  The March 2010 rating decision decreased the Veteran's service-connected folliculitis (including cysts) from 60 percent to a noncompensable rating, effective October 2, 2009.  In January 2014 the RO continued the noncompensable rating for service-connected folliculitis (including cysts) and discontinued the Veteran's total disability rating based on individual unemployability (TDIU).  The Veteran's TDIU was effective from August 13, 2004 to June 19, 2013, the date the Veteran reached a combined 100 percent disability rating.

In May 2016 the Board remanded the issue on appeal for a new VA examination.  The Board notes that, at the time of the reduction, the Veteran was in receipt of a TDIU and there was no change in compensation paid.  As such, the issue has not been phrased as whether the reduction was proper.  The issue has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts that he is entitled to a higher disability rating for his service-connected folliculitis (including cysts).  In his March 2011 Substantive Appeal (VA Form 9) the Veteran asserted that he has constant outbreaks of sores on his scalp and across his chest, neck, arms, shoulder, back, and legs.  He reported that he received VA treatment for his condition and detailed his prescribed medications.  

The Veteran's skin was last evaluated during a December 2011 Gulf War General Medical Examination and has not been thoroughly evaluated since the October 2009 VA examination.  As previously noted, in May 2016 the Board remanded the issue on appeal to schedule the Veteran for a VA examination to determine the current severity of his service-connected folliculitis (including cysts).

In January 2017 the RO informed the Veteran that a VA medical facility would schedule an examination in connection with his claim and notify him of the date, time, and place of examination.  A March 2017 appointment report indicates that the Veteran did not show-up for his examination.  However, the claims file does not contain a copy of the examination notification letter to verify his last known address and that he was notified about the scheduled examination.  Moreover, the RO called the Veteran after the examination request to find out why the Veteran did not show up for his appointment, but was unable to reach him.  As such, a remand is necessary to afford the Veteran an additional opportunity for a VA examination.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Pennsylvania VA Healthcare System dated from September 2016 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected folliculitis (including cysts).  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished.  All symptomatology associated with the skin should be reported.

Based on the skin examination findings and review of the evidence the examiner is asked to identify the following:

a) any current skin treatment the Veteran undergoes; and 

b) whether any treatment affects the whole body, as opposed to a certain area, and the duration of the treatment.

Associate with the claims file a copy of the VA examination notification letter sent to the Veteran in conjunction with his scheduled VA examination, or other appropriate notification evidence showing when he was notified and at what address. 

3.  After completing the above actions, and any other development deemed necessary, the claim for entitlement to a staged rating in excess of 60 percent for folliculitis (including cysts) prior to October 2, 2009, and a compensable rating for the period thereafter must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




